Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION                                            

Priority

           Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  

Information Disclosure Statement
          
          The references cited on a Form PTO 1449 have been considered.

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections

                                                 Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 

Claims 1-2 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato et al. (US Pub. 2017/0087867).

            Note: The method steps are inherently taught in the apparatus device/limitations in the rejections as follow:       
            Sato et al. disclose in Figures 1-9 a liquid ejecting apparatus comprising:
            Regarding claim 1, a liquid ejecting portion (12) that ejects a liquid through a nozzle (19) (Figure 1); 
a liquid supply flow path (27) configured to supply the liquid accommodated in a liquid supply source (13) to the liquid ejecting portion (12) (Figure 1);
 a storage portion (38) that is provided in the liquid supply flow path (27) and that stores the liquid, wherein the storage portion (38) includes a flexible portion (37) and changes a volume thereof when the flexible portion (37) is deformed (Figures 1 and 3);
 a pressure mechanism (43) that changes the volume of the storage portion (37) by making pressure act on the flexible portion (37) (Figures 1 and 3); 
a liquid filling mechanism (31) that fills the liquid inside the liquid supply source (13) into the liquid supply flow path (27) (Figure 1); and 
a control portion (78) that controls the pressure mechanism (43) and the liquid filling mechanism (31), wherein the control portion executes, a filling process that fills the liquid into the liquid supply flow path (27) with the liquid filling mechanism (31) while the volume of the storage portion (38) is, by making pressure act on the flexible portion (37) with the pressure mechanism (47), made smaller than when the pressure does not act on the flexible portion (56), and after 
           Regarding claim 2, wherein the storage portion (38) includes a bag body (37), the bag body being constituted by a flexible member (37) serving as the flexible portion, and in the filling process, the control portion (78) fills the liquid in the liquid supply flow path (27) with the liquid filling mechanism (31) after portions of the flexible portion that oppose each other are made to come in contact with each other with the pressure mechanism (Figure 3). 
           Regarding claim 5. filling the liquid into the liquid supply flow path (27) while the volume of the storage portion (38) is, by making pressure act on the flexible portion (37), made smaller than when the pressure does not act on the flexible portion (37), and ending, after the filling, a state in which the pressure is made to act on the flexible portion (37) (Figures 1 and 3). 
           Regarding claim 6. filling the liquid in the storage portion (38) by ending the state in which pressure is made to act on the flexible portion (37) after filling the liquid in the liquid supply flow path (27) (Figures 1 and 3). 

                                             Claim Rejections - 35 USC § 103
            The following is a quotation of 35 U.S.C. 103(a) which forms the basis for allobviousness rejections set forth in this Office action: 
           A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 7 are rejected under 35 USC 103 (a) as being unpatentable over Sato et al. (US Pub. 2017/0087867) in view of Kimura (US Pub. 2009/0179974).              
            Note: The method steps are inherently taught in the apparatus device/limitations in the rejections as follow: 
      


            Regarding a part of claim 3, an accommodation portion (41, 42) that accommodates the storage portion (37) thereinside, wherein the pressure mechanism (43) includes a pressure pump (43) that applies pressure to an accommodation space (41, 42) by supplying air in the accommodation space (41, 42) that is a space in the accommodation portion (41, 42) in which the storage portion (38) is disposed, and the control portion, in the filling process, makes pressure act on the flexible portion by driving the pressure pump, and in the ending process, by driving the atmosphere communication portion, ends the state in which the pressure is made to act on the flexible portion (37) (Figures 1-3). 
            Regarding a part of claim 7, wherein the liquid ejecting apparatus (11) further includes, an accommodation portion (41, 42) that accommodates the storage portion (38) thereinside, the pressure mechanism (43) further includes, a pressure pump (43) that applies pressure to an accommodation space (41, 42) by supplying air in the accommodation space (41, 42) that is a space in the accommodation portion in which the storage portion (38) is disposed, in a filling process that fills the liquid into the liquid supply flow path (27), pressure is made to act on the flexible portion (37) by driving the pressure pump (43), and in an ending process that ends the state in which the pressure is applied to the flexible portion (37) (Figures 1 and 3).

           However, Sato et al. do not disclose an atmosphere communication portion that communicates the accommodation space (41, 42) and atmospheric air with each other; and an atmosphere communication portion that communicates the accommodation space and atmospheric air with each other; and the state in which the pressure is made to act on the flexible portion (37) is ended by driving the atmosphere communication portion.
          Nevertheless, Kimura discloses in Figures 1-2 a liquid supply system (11) comprising:

          Regarding a part of claim 3, an atmosphere communication portion (30) that communicates the accommodation space (23) and atmospheric air with each other. 
          Regarding a part of claim 7, an atmosphere communication portion (30) that communicates the accommodation space (23) and atmospheric air with each other; and the state in which the pressure is made to act on the flexible portion (26) is ended by driving the atmosphere communication portion (30). 

           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Kimura in the Sato et al.’s liquid ejecting apparatus for the purpose of making atmospheric air pressure act on the flexible portion of an ink bag to easily supply ink to a recording head.

Citation of Pertinent Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   These prior art references (US Pub. 2018/0326739; US Pub. 2019/0077165) cited in the PTO 892 form show an ink jet printer which is deemed to be relevant to the present invention.  These references should be reviewed.

Allowable Subject Matter
          
         Claim 4 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. This claim would be allowable because the prior art references of record fails to teach or suggest a liquid ejecting apparatus comprising a liquid pressure control mechanism that is provided in a liquid supply flow path between a storage portion and a liquid ejecting portion, a liquid pressure control mechanism including a pressure control valve configured to open/close the liquid supply flow path, wherein the liquid pressure control mechanism is configured to open when a flow path pressure, which is a pressure in the liquid supply flow path between a pressure control valve and the liquid ejecting portion, is lower than an outside air pressure and when a difference between the flow path pressure and the outside air pressure is equivalent to or larger than a set value, the liquid filling mechanism includes, a feed pump mechanism disposed in the liquid supply flow path 
 
         Claim 8 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. This claim would be allowable because the prior art references of record fails to teach or suggest a method of filling a liquid in a liquid ejecting apparatus including a liquid ejecting portion that ejects the liquid through a nozzle, a liquid supply flow path configured to supply the liquid accommodated in a liquid supply source to the liquid ejecting portion, and a storage portion that is provided in the liquid supply flow path and that stores the liquid, wherein the storage portion includes a flexible portion and changes a volume thereof when the flexible portion is deformed, the method comprising a liquid ejecting apparatus further includes, a liquid pressure control mechanism provided in the liquid supply flow path between the storage portion and the liquid ejecting portion, the liquid pressure control mechanism including a pressure control valve configured to open/close the liquid supply flow path, wherein the liquid pressure control mechanism is configured to open when a flow path pressure, which is a pressure in the liquid supply flow path between the pressure control valve and the liquid ejecting portion, is lower than an outside air pressure and when a difference between the flow path pressure and the outside air pressure is equivalent to or larger than a set value, the liquid filling mechanism further includes, a feed pump mechanism disposed in the liquid supply flow path between the storage portion and the liquid supply source, the feed pump mechanism suctioning the liquid inside the liquid supply source and discharging the liquid towards the liquid ejecting portion, and a discharge mechanism that 

CONCLUSION
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Anh Vo whose telephone number is (571) 272-2262.  The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 6:00 P.M..

           If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Matthew Luu can be reached on (571) 272-7663. The fax phonenumber for the organization where this application or proceeding is assigned is 571-273-8300. 
           Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the ElectronicBusiness Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a. 

/ANH T VO/Primary Examiner, Art Unit 2853